The petitioners sought discharge of the petitioner John F. Misiano from a commitment to the Bridgewater State Hospital under G. L. c. 123, § 91. He had been committed on May 29, 1970, for a thirty-five day observation period by a judge of the East Boston District Court pursuant to G. L. c. 123, § 100. He was thereafter released on June 13, 1970, following a hearing by a single justice. The single justice ruled that the case had become moot and that he did not reach the merits, and ordered that the petition be dismissed. The petitioners alleged exceptions. The judge’s ruling and order were correct. Nayor v. Rent Bd. of Brookline, 334 Mass. 132, 136. Compare North Carolina v. Rice, 404 U. S. 244. We note that G. L. c. 123 has been substantially amended by St. 1970, c. 888

Exceptions overruled.